                                                                                                                      mwe.com

                                                                                                                      Aimée S. Lin
                                                                                                                   Attorney at Law
                                                                                                                  aslin@mwe.com
                                                                                                                  +1 212 547 5600




October 24, 2019

BY ECF
The Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, New York 10007-1312

Re:     Marinac v. Mondelez International, Inc., et al.
        19 Civ. 7225 (DC)

Dear Judge Cote:

This firm formally represented plaintiff Tiho Marinac (“Plaintiff”) in the above-referenced matter. We
write pursuant to the Court’s order of October 22, 2019 and provide the following information to
provide the status of Plaintiff’s file and clarification of the record.

The Court granted the Motion to Withdraw as Counsel by this firm, McDermott Will & Emery LLP
(“McDermott”), by order dated October 8, 2019 (the “Order”). We received the Order by ECF
notification on October 8, 2019 at 5:03 p.m.

On October 10, 2019 at 4:19 p.m., Plaintiff wrote to Linda Doyle, General Counsel to McDermott, by
email, requesting his file. On October 11, 2019, McDermott sent by hand delivery to Plaintiff two full
boxes of documents: the first box contained Plaintiff’s original file he provided; the second box
contained two four-inch binders filled with every one of the 148 documents theretofore filed in this
matter by CM/ECF from its inception, including all documents filed while the case was pending in the
United States District Court for the District of New Jersey.

On October 12, 2019 at 6:56 p.m., Plaintiff again wrote to Ms. Doyle, this time stating that the file
returned to him was not complete. On October 15, 2019, McDermott sent by hand delivery another 4-
inch binder containing:

        1.     Emails received from defense counsel, dated September 11, 2018 through September 26,
2019;

        2.     Emails from McDermott to defense counsel, dated January 10, 2019 – August 12, 2019;

       3.     Letters between McDermott and defense counsel, dated February 6, 2019 through August
12, 2019; and

                              340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                              US practice conducted through McDermott Will & Emery LLP.
The Honorable Denise L. Cote
October 24, 2019
Page 2

       4.     Email and letter correspondence between Sato Lin LLC (prior counsel to Plaintiff) and
defense counsel.

We anticipate sending to Plaintiff by hand delivery either tomorrow or Monday the last of counsel’s file,
consisting of approximately three to five boxes of documents, including counsel’s notes, research, and
some draft documents, correspondence and duplicates of documents McDermott has already sent to
Plaintiff, pursuant to Plaintiff’s stated wishes.

Thank you for your consideration in this matter.

Respectfully submitted,

/s/ Aimée S. Lin

Aimée S. Lin

cc:    Richard J. Cino, Esq.
       Linda J. Posluszny, Esq.
       Tiho Marinac (by electronic mail)
